DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 3-10, 12-16, 18-23, 25-28 are pending.

Claim Objections
Claim 9 is objected to because of the following informalities:  Line 1 seems to have a typographical mistake (“wherein the CORESET is a associated with”). The Examiner suggests changing line 1 to read: --wherein the CORESET is associated with—instead.
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, 10, 12, 14, 16, 18, 20, 23, 25, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Mu et al. (US# 2019/0215810 hereinafter referred to as Mu) in view of Gao et al. (US# 2020/0205142 hereinafter referred to as Gao).

	RE Claim 1, Mu discloses a method, comprising: 
	transmitting a first control signal (See Mu [0041] – i.e. DCI) using at least a first one of one or more communication resources via a first communication channel (See Mu [0041], [0058] – i.e. PDCCH), wherein the first control signal indicates which of the one or more communication resources can be used for transmitting data via a second communication channel (See Mu [0030], [0041], [0058] – DCI allocating resources from same frequency band as PDCCH for PDSCH (i.e. 2nd communications channel)); and 
See Mu [0030], [0041], [0058] – DCI allocating resources for PDSCH), transmitting the data using at least part of the at least first one of the one or more communication resources via the second communication channel (See Mu FIG 1; Summary; [0028] – transmitting data via PDSCH). 
	Mu does not specifically disclose wherein the one or more communication resources each comprises a control resource set (CORESET), the CORESET comprising a subset of resource blocks used to transmit downlink control information (DCI) that a user equipment (UE) attempts to decode in order to retrieve information contained in the DCI, and wherein the DCI is contained within the CORESET.
	However, Gao teaches of wherein the one or more communication resources each comprises a control resource set (CORESET) (See Gao [0037], [0041] – CORESET), the CORESET comprising a subset of resource blocks used to transmit downlink control information (DCI) that a user equipment (UE) attempts to decode in order to retrieve information contained in the DCI (See Gao [0037], [0041] – CORESET comprising DCI which UE attempts to decode to obtain information in DCI), and wherein the DCI is contained within the CORESET (See Gao [0037], [0041] – DCI contained in CORESET).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communications resource management system, as disclosed in Mu, wherein the one or more communication resources each comprises a control resource set (CORESET), the CORESET See Gao Background; Summary).

	RE Claim 3, Mu, modified by Gao, discloses a method, as set forth in claim 1 above, wherein the first communication channel comprises a physical downlink control channel (See Mu [0041], [0058] – PDCCH), and the second communication channel comprises a physical downlink shared channel (See Mu [0041], [0058] – PDSCH).

	RE Claim 5, Mu, modified by Gao, discloses a method, as set forth in claim 1 above, wherein: 
	the first control signal indicates that at least one of a first one and a second one of the one or more communication resources can be used for transmitting data via the second communication channel (See Mu [0030], [0041], [0058] – DCI indicates which resources of the overlapping (PDCCH and PDSCH) resources is allocated for use for PDSCH); and wherein the method further comprises: 
	in response to the first control signal indicating that at least one of the first one and the 19DM2\9724111.1PATENTAttorney Docket No. G6418-45501second one of the one or more communication resources can be used for transmitting data via the second communication channel, transmitting the data using at least part of at least one of the first one and the second one of the one or more See Mu [0030], [0041], [0058] – transmitting on the PDSCH using allocated resources).

	RE Claim 10, Mu discloses a method, comprising: 
	receiving a first control signal (See Mu [0041] – i.e. DCI) transmitted using at least a first one of one or more communication resources via a first communication channel (See Mu [0041], [0058] – i.e. PDCCH), wherein the first control signal indicates which of the one or more communication resources can be used for transmitting data via a second communication channel (See Mu [0030], [0041], [0058] – DCI allocating resources from same frequency band as PDCCH for PDSCH (i.e. 2nd communications channel)); and 
	receiving the data transmitted using at least part of the at least first one of the one or more communication resources via the second communication channel (See Mu FIG 1; Summary; [0028] – transmitting data via PDSCH) in response to the first control signal indicating that the at least first one of the one or more communication resources can also be used for transmitting data via the second communication channel (See Mu [0030], [0041], [0058] – DCI allocating resources for PDSCH).  
	Mu does not specifically disclose wherein the one or more communication resources each comprises a control resource set (CORESET), the CORESET comprising a subset of resource blocks used to transmit downlink control information (DCI) that a user equipment (UE) attempts to decode in order to retrieve information contained in the DCI, and wherein the DCI is contained within the CORESET.
See Gao [0037], [0041] – CORESET), the CORESET comprising a subset of resource blocks used to transmit downlink control information (DCI) that a user equipment (UE) attempts to decode in order to retrieve information contained in the DCI (See Gao [0037], [0041] – CORESET comprising DCI which UE attempts to decode to obtain information in DCI), and wherein the DCI is contained within the CORESET (See Gao [0037], [0041] – DCI contained in CORESET).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communications resource management system, as disclosed in Mu, wherein the one or more communication resources each comprises a control resource set (CORESET), the CORESET comprising a subset of resource blocks used to transmit downlink control information (DCI) that a user equipment (UE) attempts to decode in order to retrieve information contained in the DCI, and wherein the DCI is contained within the CORESET, as taught in Gao. One is motivated as such in order to improve channel estimation performance (See Gao Background; Summary).

	RE Claim 12, Mu, modified by Gao, discloses a method, as set forth in claim 10 above, wherein the first communication channel comprises a physical downlink control channel (See Mu [0041], [0058] – PDCCH), and the second communication channel comprises a physical downlink shared channel (See Mu [0041], [0058] – PDSCH).

Claim 14, Mu, modified by Gao, discloses a method, as set forth in claim 10 above, wherein: 
	the first control signal indicates that at least one of a first one and a second one of the one or more communication resources can be used for transmitting data via the second communication channel (See Mu [0030], [0041], [0058] – DCI indicates which resources of the overlapping (PDCCH and PDSCH) resources is allocated for use for PDSCH); and wherein the method further comprises: 
	receiving the data transmitted using at least part of at least one of the first one and the second one of the one or more communication resources, respectively, via the second communication channel in response to the first control signal indicating that at least one of the first one and the second one of the one or more communication resources can be used for transmitting data via the second communication channel (See Mu [0030], [0041], [0058] – transmitting on the PDSCH using allocated resources).

	RE Claim 16, Mu discloses a communication node, comprising: 
	A transmitter configured to transmit a first control signal (See Mu [0041] – i.e. DCI) using at least a first one of one or more communication resources via a first communication channel (See Mu [0041], [0058] – i.e. PDCCH), wherein the first control signal indicates which of the one or more communication resources can be used for transmitting data via a second communication channel (See Mu [0030], [0041], [0058] – DCI allocating resources from same frequency band as PDCCH for PDSCH (i.e. 2nd communications channel)); and 
See Mu [0030], [0041], [0058] – DCI allocating resources for PDSCH), further configured to transmit the data using at least part of the at least first one of the one or more communication resources via the second communication channel (See Mu FIG 1; Summary; [0028] – transmitting data via PDSCH).  
	Mu does not specifically disclose wherein the one or more communication resources each comprises a control resource set (CORESET), the CORESET comprising a subset of resource blocks used to transmit downlink control information (DCI) that a user equipment (UE) attempts to decode in order to retrieve information contained in the DCI, and wherein the DCI is contained within the CORESET.
	However, Gao teaches of wherein the one or more communication resources each comprises a control resource set (CORESET) (See Gao [0037], [0041] – CORESET), the CORESET comprising a subset of resource blocks used to transmit downlink control information (DCI) that a user equipment (UE) attempts to decode in order to retrieve information contained in the DCI (See Gao [0037], [0041] – CORESET comprising DCI which UE attempts to decode to obtain information in DCI), and wherein the DCI is contained within the CORESET (See Gao [0037], [0041] – DCI contained in CORESET).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communications resource management system, as disclosed in Mu, wherein the one or more communication See Gao Background; Summary).

	RE Claim 18, Mu, modified by Gao, discloses a communication node, as set forth in claim 16 above, wherein the first communication channel comprises a physical downlink control channel (See Mu [0041], [0058] – PDCCH), and the second communication channel comprises a physical downlink shared channel (See Mu [0041], [0058] – PDSCH).

	RE Claim 20, Mu, modified by Gao, discloses a communication node, as set forth in claim 16 above, wherein: 
	the first control signal indicates that at least one of a first one and a second one of the one or more communication resources can be used for transmitting data via the second communication channel (See Mu [0030], [0041], [0058] – DCI indicates which resources of the overlapping (PDCCH and PDSCH) resources is allocated for use for PDSCH); and the transmitter is further configured to in response to the first control signal indicating that at least one of the first one and the 19DM2\9724111.1PATENTAttorney Docket No. G6418-45501second one of the one or more communication resources can be used for transmitting data via the second communication channel, transmit the data using at least part of at least one of the first See Mu [0030], [0041], [0058] – transmitting on the PDSCH using allocated resources).

	RE Claim 23, Mu discloses a communication node, comprising: 
	A receiver configured to receive a first control signal (See Mu [0041] – i.e. DCI) transmitted using at least a first one of one or more communication resources via a first communication channel (See Mu [0041], [0058] – i.e. PDCCH), wherein the first control signal indicates which of the one or more communication resources can be used for transmitting data via a second communication channel (See Mu [0030], [0041], [0058] – DCI allocating resources from same frequency band as PDCCH for PDSCH (i.e. 2nd communications channel)); and 
	receive the data transmitted using at least part of the at least first one of the one or more communication resources via the second communication channel (See Mu FIG 1; Summary; [0028] – transmitting data via PDSCH) in response to the first control signal indicating that the at least first one of the one or more communication resources can also be used for transmitting data via the second communication channel (See Mu [0030], [0041], [0058] – DCI allocating resources for PDSCH).  
	Mu does not specifically disclose wherein the one or more communication resources each comprises a control resource set (CORESET), the CORESET comprising a subset of resource blocks used to transmit downlink control information (DCI) that a user equipment (UE) attempts to decode in order to retrieve information contained in the DCI, and wherein the DCI is contained within the CORESET.
See Gao [0037], [0041] – CORESET), the CORESET comprising a subset of resource blocks used to transmit downlink control information (DCI) that a user equipment (UE) attempts to decode in order to retrieve information contained in the DCI (See Gao [0037], [0041] – CORESET comprising DCI which UE attempts to decode to obtain information in DCI), and wherein the DCI is contained within the CORESET (See Gao [0037], [0041] – DCI contained in CORESET).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communications resource management system, as disclosed in Mu, wherein the one or more communication resources each comprises a control resource set (CORESET), the CORESET comprising a subset of resource blocks used to transmit downlink control information (DCI) that a user equipment (UE) attempts to decode in order to retrieve information contained in the DCI, and wherein the DCI is contained within the CORESET, as taught in Gao. One is motivated as such in order to improve channel estimation performance (See Gao Background; Summary).

	RE Claim 25, Mu, modified by Gao, discloses a communication node, as set forth in claim 23 above, wherein the first communication channel comprises a physical downlink control channel (See Mu [0041], [0058] – PDCCH), and the second communication channel comprises a physical downlink shared channel (See Mu [0041], [0058] – PDSCH).

	RE Claim 27, Mu, modified by Gao, discloses a communication node, as set forth in claim 23 above, wherein: 
	the first control signal indicates that at least one of a first one and a second one of the one or more communication resources can be used for transmitting data via the second communication channel (See Mu [0030], [0041], [0058] – DCI indicates which resources of the overlapping (PDCCH and PDSCH) resources is allocated for use for PDSCH); and wherein the method further comprises: 
	receiving the data transmitted using at least part of at least one of the first one and the second one of the one or more communication resources, respectively, via the second communication channel in response to the first control signal indicating that at least one of the first one and the second one of the one or more communication resources can be used for transmitting data via the second communication channel (See Mu [0030], [0041], [0058] – transmitting on the PDSCH using allocated resources).

Claims 4, 13, 19, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Mu et al. (US# 2019/0215810 hereinafter referred to as Mu) in view of Gao et al. (US# 2020/0205142 hereinafter referred to as Gao) and Jen (US# 2012/0044889).

	RE Claim 4, Mu, modified by Gao, discloses a method, as set forth in claim 1 above. Mu, modified by Gao, does not specifically disclose wherein the first 
	However, Jen teaches of wherein the first communication channel comprises a physical uplink control channel (See Jen [0029], [0031] – PUCCH), and the second communication channel comprises a physical uplink shared channel (See Jen [0029], [0031] – PUSCH overlapping in resources with PUCCH).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communications resource management system, as disclosed in Mu, modified by Gao, wherein the first communication channel comprises a physical uplink control channel, and the second communication channel comprises a physical uplink shared channel, as taught in Jen. One is motivated as such in order to improve resource utilization and network performance (See Jen Background; Summary; [0031]).

	RE Claim 13, Mu, modified by Gao, discloses a method, as set forth in claim 10 above. Mu, modified by Gao, does not specifically disclose wherein the first communication channel comprises a physical uplink control channel, and the second communication channel comprises a physical uplink shared channel.
	However, Jen teaches of wherein the first communication channel comprises a physical uplink control channel (See Jen [0029], [0031] – PUCCH), and the second communication channel comprises a physical uplink shared channel (See Jen [0029], [0031] – PUSCH overlapping in resources with PUCCH).
See Jen Background; Summary; [0031]).

	RE Claim 19, Mu, modified by Gao, discloses a communication node, as set forth in claim 16 above. Mu, modified by Gao, does not specifically disclose wherein the first communication channel comprises a physical uplink control channel, and the second communication channel comprises a physical uplink shared channel.
	However, Jen teaches of wherein the first communication channel comprises a physical uplink control channel (See Jen [0029], [0031] – PUCCH), and the second communication channel comprises a physical uplink shared channel (See Jen [0029], [0031] – PUSCH overlapping in resources with PUCCH).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communications resource management system, as disclosed in Mu, modified by Gao, wherein the first communication channel comprises a physical uplink control channel, and the second communication channel comprises a physical uplink shared channel, as taught in Jen. One is motivated as such in order to improve resource utilization and network performance (See Jen Background; Summary; [0031]).

	RE Claim 26, Mu, modified by Gao, discloses a communication node, as set forth in claim 23 above. Mu, modified by Gao, does not specifically disclose wherein the first communication channel comprises a physical uplink control channel, and the second communication channel comprises a physical uplink shared channel.
	However, Jen teaches of wherein the first communication channel comprises a physical uplink control channel (See Jen [0029], [0031] – PUCCH), and the second communication channel comprises a physical uplink shared channel (See Jen [0029], [0031] – PUSCH overlapping in resources with PUCCH).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communications resource management system, as disclosed in Mu, modified by Gao, wherein the first communication channel comprises a physical uplink control channel, and the second communication channel comprises a physical uplink shared channel, as taught in Jen. One is motivated as such in order to improve resource utilization and network performance (See Jen Background; Summary; [0031]).

Claims 6, 15, 21, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Mu et al. (US# 2019/0215810 hereinafter referred to as Mu) in view of Gao et al. (US# 2020/0205142 hereinafter referred to as Gao) and Kakishima et al. (US# 2017/0257864 hereinafter referred to as Kakishima).

RE Claim 6, Mu, modified by Gao, discloses a method, as set forth in claim 1 above. Mu, modified by Gao, does not specifically disclose wherein the first control signal comprises: 
	a first bit for indicating whether the first one of the one or more communication resources can be used for transmitting data via the second communication channel; and 
	a second bit for indicating whether the second one of the one or more communication resources can be used for transmitting data via the second communication channel.
	However, Kakishima teaches of 
	a first bit for indicating whether the first one of the one or more communication resources can be used for transmitting data via the second communication channel (See Kakishima [0114], [0129] – using DCI bitmap to allocate resources (i.e. first resource block)); and 
	a second bit for indicating whether the second one of the one or more communication resources can be used for transmitting data via the second communication channel (See Kakishima [0114], [0129] – using DCI bitmap to allocate resources (i.e. second resource block)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communications resource management system, as disclosed in Mu, modified by Gao, wherein the first control signal comprises: 
	a first bit for indicating whether the first one of the one or more communication resources can be used for transmitting data via the second communication channel; and 
See Kakishima Technical Problem & Solution).

	RE Claim 15, Mu, modified by Gao, discloses a method, as set forth in claim 15 above. Mu, modified by Gao, does not specifically disclose wherein the first control signal comprises: 
	a first bit for indicating whether the first one of the one or more communication resources can be used for transmitting data via the second communication channel; and 
	a second bit for indicating whether the second one of the one or more communication resources can be used for transmitting data via the second communication channel.
	However, Kakishima teaches of 
	a first bit for indicating whether the first one of the one or more communication resources can be used for transmitting data via the second communication channel (See Kakishima [0114], [0129] – using DCI bitmap to allocate resources (i.e. first resource block)); and 
	a second bit for indicating whether the second one of the one or more communication resources can be used for transmitting data via the second communication channel (See Kakishima [0114], [0129] – using DCI bitmap to allocate resources (i.e. second resource block)).

	a first bit for indicating whether the first one of the one or more communication resources can be used for transmitting data via the second communication channel; and 
	a second bit for indicating whether the second one of the one or more communication resources can be used for transmitting data via the second communication channel, as taught in Kakishima. One is motivated as such in order to improve throughput and communication quality (See Kakishima Technical Problem & Solution).

	RE Claim 21, Mu, modified by Gao, discloses a communication node, as set forth in claim 16 above. Mu, modified by Gao, does not specifically disclose wherein the first control signal comprises: 
	a first bit for indicating whether the first one of the one or more communication resources can be used for transmitting data via the second communication channel; and 
	a second bit for indicating whether the second one of the one or more communication resources can be used for transmitting data via the second communication channel.
	However, Kakishima teaches of 
	a first bit for indicating whether the first one of the one or more communication resources can be used for transmitting data via the second communication channel See Kakishima [0114], [0129] – using DCI bitmap to allocate resources (i.e. first resource block)); and 
	a second bit for indicating whether the second one of the one or more communication resources can be used for transmitting data via the second communication channel (See Kakishima [0114], [0129] – using DCI bitmap to allocate resources (i.e. second resource block)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communications resource management system, as disclosed in Mu, modified by Gao, wherein the first control signal comprises: 
	a first bit for indicating whether the first one of the one or more communication resources can be used for transmitting data via the second communication channel; and 
	a second bit for indicating whether the second one of the one or more communication resources can be used for transmitting data via the second communication channel, as taught in Kakishima. One is motivated as such in order to improve throughput and communication quality (See Kakishima Technical Problem & Solution).

	RE Claim 28, Mu, modified by Gao, discloses a communication node, as set forth in claim 23 above. Mu, modified by Gao, does not specifically disclose wherein the first control signal comprises: 
	a first bit for indicating whether the first one of the one or more communication resources can be used for transmitting data via the second communication channel; and 

	However, Kakishima teaches of 
	a first bit for indicating whether the first one of the one or more communication resources can be used for transmitting data via the second communication channel (See Kakishima [0114], [0129] – using DCI bitmap to allocate resources (i.e. first resource block)); and 
	a second bit for indicating whether the second one of the one or more communication resources can be used for transmitting data via the second communication channel (See Kakishima [0114], [0129] – using DCI bitmap to allocate resources (i.e. second resource block)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communications resource management system, as disclosed in Mu, modified by Gao, wherein the first control signal comprises: 
	a first bit for indicating whether the first one of the one or more communication resources can be used for transmitting data via the second communication channel; and 
	a second bit for indicating whether the second one of the one or more communication resources can be used for transmitting data via the second communication channel, as taught in Kakishima. One is motivated as such in order to improve throughput and communication quality (See Kakishima Technical Problem & Solution).

Claims 7, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mu et al. (US# 2019/0215810 hereinafter referred to as Mu) in view of Gao et al. (US# 2020/0205142 hereinafter referred to as Gao) and Hwang et al. (US# 2019/0007959 hereinafter referred to as Hwang).

	RE Claim 7, Mu, modified by Gao, discloses a method, as set forth in claim 1 above. Mu, modified by Gao, does not specifically disclose further comprising: 
	transmitting a second control signal using a second one of the one or more communication resources via either the first or second communication channel, wherein the second control signal indicates which portion of the at least first one of the one or more communication resources can be used for transmitting data via the second communication channel; and 
	based on the first and second control signals, transmitting the data using the indicated portion of the at least first one of the one or more communication resources via the second communication channel.
	However, Hwang teaches of 
	transmitting a second control signal using a second one of the one or more communication resources via either the first or second communication channel (See Hwang [0082], [0088]-[0091] – second DCI), wherein the second control signal indicates which portion of the at least first one of the one or more communication resources can be used for transmitting data via the second communication channel See Hwang [0082], [0088]-[0091] – second DCI indicating resource allocation for PDSCH); and 
	based on the first and second control signals, transmitting the data using the indicated portion of the at least first one of the one or more communication resources via the second communication channel (See Hwang [0082], [0088]-[0091] – using both first DCI and second DCI to indicate resource allocation used by PDSCH for transmissions).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communications resource management system, as disclosed in Mu, modified by Gao, further comprising: 
	transmitting a second control signal using a second one of the one or more communication resources via either the first or second communication channel, wherein the second control signal indicates which portion of the at least first one of the one or more communication resources can be used for transmitting data via the second communication channel; and 
	based on the first and second control signals, transmitting the data using the indicated portion of the at least first one of the one or more communication resources via the second communication channel, as taught in Hwang. One is motivated as such in order to improve service and frequency resource usage flexibility (See Hwang Background; Technical Problem; Technical Solution).

Claim 22, Mu, modified by Gao, discloses a communication node, as set forth in claim 16 above. Mu, modified by Gao, does not specifically disclose further comprising: 
	Wherein the transmitter is further configured to transmit a second control signal using a second one of the one or more communication resources via either the first or second communication channel, wherein the second control signal indicates which portion of the at least first one of the one or more communication resources can be used for transmitting data via the second communication channel; and 
	based on the first and second control signals, transmit the data using the indicated portion of the at least first one of the one or more communication resources via the second communication channel.
	However, Hwang teaches of 
	Wherein the transmitter is further configured to transmit a second control signal using a second one of the one or more communication resources via either the first or second communication channel (See Hwang [0082], [0088]-[0091] – second DCI), wherein the second control signal indicates which portion of the at least first one of the one or more communication resources can be used for transmitting data via the second communication channel (See Hwang [0082], [0088]-[0091] – second DCI indicating resource allocation for PDSCH); and 
	based on the first and second control signals, transmit the data using the indicated portion of the at least first one of the one or more communication resources via the second communication channel (See Hwang [0082], [0088]-[0091] – using both first DCI and second DCI to indicate resource allocation used by PDSCH for transmissions).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communications resource management system, as disclosed in Mu, modified by Gao, further comprising: 
	transmitting a second control signal using a second one of the one or more communication resources via either the first or second communication channel, wherein the second control signal indicates which portion of the at least first one of the one or more communication resources can be used for transmitting data via the second communication channel; and 
	based on the first and second control signals, transmitting the data using the indicated portion of the at least first one of the one or more communication resources via the second communication channel, as taught in Hwang. One is motivated as such in order to improve service and frequency resource usage flexibility (See Hwang Background; Technical Problem; Technical Solution).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mu et al. (US# 2019/0215810 hereinafter referred to as Mu) in view of Gao et al. (US# 2020/0205142 hereinafter referred to as Gao) and Park et al. (US# 2018/0049176 hereinafter referred to as Park).


	RE Claim 8, Mu, modified by Gao, discloses a method, as set forth in claim 1 above. Mu, modified by Gao, does not specifically disclose further comprising: 

	However, Park teaches of 
	determining which of the one or more communication resources can be used for transmitting the data via the second communication channel based on a respective bandwidth of a receiving node (See Park [0249] – allocating resources based on reception terminal bandwidth).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communications resource management system, as disclosed in Mu, modified by Gao, comprising determining which of the one or more communication resources can be used for transmitting the data via the second communication channel based on a respective bandwidth of a receiving node, as taught in Park. One is motivated as such in order to improve resource allocation in an extended bandwidth environment (See Park Background; Summary).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mu et al. (US# 2019/0215810 hereinafter referred to as Mu) in view of Gao et al. (US# 2020/0205142 hereinafter referred to as Gao) and He et al. (US# 2013/0242890 hereinafter referred to as He).

RE Claim 9, Mu, modified by Gao, discloses a method, as set forth in claim 8 above, wherein the one or more resources comprise a CORESET (See Gao [0037], [0041]). 
	Mu, modified by Gao, does not specifically disclose wherein the CORESET is associated with a designated type and a transmission mode, and wherein the designation type comprises whether each of the one or more communication resources is UE-specific or common, and the transmission mode comprises whether each of the one or more communication resources is localized or distributed.
	However, He teaches of wherein the resources are associated with a designated type and a transmission mode (See He [0004], [0025], [0061]), and wherein the designation type comprises whether each of the one or more communication resources is UE-specific or common (See He [0004], [0025] – resources allocated designated as UE-specific or common), and the transmission mode comprises whether each of the one or more communication resources is localized or distributed (See He [0004], [0061] – transmission mode being localized or distributed).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the communications resource management system wherein the one or more resources comprise a CORESET, as disclosed in Mu, modified by Gao, wherein the resources are associated with a designated type and a transmission mode, and wherein the designation type comprises whether each of the one or more communication resources is UE-specific or common, and the transmission mode comprises whether each of the one or more communication See He Background).

Response to Arguments
Applicant's arguments filed 04/15/2021 have been fully considered but they are moot in view of new grounds of rejection, necessitated by amendment (See Claims above, Gao reference).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.